DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2 & 7 are currently canceled.
Claims 1, 6, 11 and 13-15 are currently amended.

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. Applicant argues:
“Klaus does not disclose, teach, or suggest fortifying black ink with more black ink. Neither does Klaus disclose, teach, or suggest fortifying colored ink with black ink or with more colored ink. Thus, Klaus fails to disclose, teach, or suggest "fortify the first color region by adding black coloration to the first color region" as claimed by Applicant in claim 1, or "fortifying the first color region in response to the determination, the first color region fortified by adding coloration to the first color region, the coloration being the same as the color of the first color region" as claimed by Applicant at claim 6, and being similar to Applicant's claim 11. Therefore, Klaus fails to disclose, teach, or suggest at least one element of Applicant's claims 1, 6, or 11. Consequently, Klaus fails to anticipate or render obvious, claims 1, 6, 11, or their respective dependent claims”
By the above argument, first “fortifying black ink with more black ink” is not the language that is being claimed (see claim 1), and second, it would appear thereby that Applicant coloration is not exclusively a singular ink for those of ordinary skill in the art.  Nor is it exclusively a singular toner.  Thus a black coloration may be comprised of a combination of CMY.  (this is well known by those of ordinary skill in the art as process black.  See for examples of this common knowledge US 2006/0187252 to Deer et al. which provides “CMYcm color output, wherein neutral colors are formed using process black, also known as composite black, produced by using a combination of CMYcm color inks” at paragraph 28 therein, and US Patent 6,342,953 to Wibbels et al. which provides “to reduce the edge effect around black characters by using a process black neutral axis. Namely, with normal process black treatment (containing 30-40% of the underlying CMY colors)” at column 3, lines, 28-31)

Merriam-Webster provides the following definition:
Definition of coloration
1a: the state of having color, the dark coloration of his skin
b: use or choice of colors (as by an artist)
c: arrangement of colors the coloration of a butterfly's wing
2a: characteristic quality the newspapers … took on the former coloration of the magazine— L. B. Seltzer
b: aspect suggesting an attitude the chameleon talent for taking on the intellectual coloration of whatever idea he happened to fasten onto— Budd Schulberg
3: subtle variation of intensity or quality of tone a wide range of coloration from the orchestra

	Please recall that terms used contrary to their ordinary meaning must be clearly redefined in the written description as provided in the MPEP, 2073.5(a) III. which states:
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971).
Thus Applicant’s arguments are found unpersuasive as there is no such clearly delineated redefinition of “black coloration” to be found in the written description of the Applicant’s Specification as originally filed.  Therefore the claim terms are given their ordinary meaning as one of ordinary skill in the art would understand them.  Thus the rejection stands as the arguments are found unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PG Pub 2012/0162719 to Klaus.

Regarding claim 1. Klaus discloses a computer-readable medium storing machine-readable instructions (“In accordance with an embodiment, an article of manufacture may be provided that includes a storage medium having instructions stored thereon that, if executed, result in the operations described herein”, paragraph 99) that, when executed by a processor (paragraph 100), cause the processor to: 
receive an image (“receive a contone image 904” paragraph 82); 
identify a first color region in the image, the first color region having a color level below a color level threshold (“the threshold function module 20 receives pixel data 16A, corresponding to the color plane CA, for pixels of the pixel group 204. In an embodiment, the pixel data of a pixel for a color plane (e.g., color plane CA) is represented by 10 bits (i.e., ranges from 0 to 1023). The pixel data of a given pixel and for the color plane CA is compared to one or more threshold levels, e.g., threshold levels 128, 512, and 768, to generate threshold pixel data of the given pixel for the color plane CA. For example, if the pixel data of the given pixel for the color plane CA is less than 128, the threshold pixel data of the given pixel for the color plane CA is 00; if the pixel data of the given pixel for the color plane CA is greater than 128 and less than 512, the threshold pixel data of the given pixel for the color plane CA is 01; if the pixel data of the given pixel for the color plane CA is greater than 512 and less than 768, the threshold pixel data of the given pixel for the color plane CA is 10”, paragraph 26); and 
fortify the first color region (“In an embodiment, a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14”, paragraph 52) by adding black coloration to the first color region (“a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14”, paragraph 52, furthermore it is deemed as obvious to one of ordinary skill in the art that any color may be fortified by adding more of that color itself).  

Regarding claim 3. Klaus discloses wherein the instructions, when executed by the processor, 
identify a second color region in the image, the first and second color regions share a border, and fortification of the first color region includes to add coloration to outline the first color region along the border (“In an embodiment, a black depletion operation is performed to preserve an edge of a black area in the contone image 14, while reducing an amount of ink on an interior of the black area. Black depletion operation, for example, improves ink dry time for a relatively small reduction in black optical density in the black area in a printout of the image”, paragraph 49).  

Regarding claim 4. Klaus discloses wherein the color of the second color region is white (“In an embodiment, an edge in a contone image refers to a boundary between two different colors in the contone image. For example, referring to the portion 200 of the contone image 14, if pixels A11, A21, . . . , A51, A12, A22, . . . , A52 have black color, and the remaining pixels in the portion 200 have another color (e.g., white color)”, paragraph 48).  

Regarding claim 5. Klaus discloses wherein the instructions, when executed by the processor, cause the processor to fortify the second color region (“In an embodiment, the threshold levels of the black color plane, generation of the pixel window and/or generation of the pattern by the pattern matching module 42 for the black fortification operation is at least in part similar to those carried out for the black depletion operation. For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14”, paragraph 53).  

Regarding claim 6. Klaus discloses a method (Abstract) comprising: 
scanning a surface to produce an image (Fig. 1 and Fig. 8, “receive a contone image 904” paragraph 82); 
analyzing the image to identify a first color region in the image (“the threshold function module 20 receives pixel data 16A, corresponding to the color plane CA, for pixels of the pixel group 204. In an embodiment, the pixel data of a pixel for a color plane (e.g., color plane CA) is represented by 10 bits (i.e., ranges from 0 to 1023). The pixel data of a given pixel and for the color plane CA is compared to one or more threshold levels, e.g., threshold levels 128, 512, and 768, to generate threshold pixel data of the given pixel for the color plane CA. For example, if the pixel data of the given pixel for the color plane CA is less than 128, the threshold pixel data of the given pixel for the color plane CA is 00; if the pixel data of the given pixel for the color plane CA is greater than 128 and less than 512, the threshold pixel data of the given pixel for the color plane CA is 01; if the pixel data of the given pixel for the color plane CA is greater than 512 and less than 768, the threshold pixel data of the given pixel for the color plane CA is 10”, paragraph 26); 
determining that a color level of the first color region is below a color level threshold (“the threshold function module 20 receives pixel data 16A, corresponding to the color plane CA, for pixels of the pixel group 204. In an embodiment, the pixel data of a pixel for a color plane (e.g., color plane CA) is represented by 10 bits (i.e., ranges from 0 to 1023). The pixel data of a given pixel and for the color plane CA is compared to one or more threshold levels, e.g., threshold levels 128, 512, and 768, to generate threshold pixel data of the given pixel for the color plane CA. For example, if the pixel data of the given pixel for the color plane CA is less than 128, the threshold pixel data of the given pixel for the color plane CA is 00; if the pixel data of the given pixel for the color plane CA is greater than 128 and less than 512, the threshold pixel data of the given pixel for the color plane CA is 01; if the pixel data of the given pixel for the color plane CA is greater than 512 and less than 768, the threshold pixel data of the given pixel for the color plane CA is 10”, paragraph 26); determining a color of the first color region  (“In an embodiment, the threshold levels of the black color plane, generation of the pixel window and/or generation of the pattern by the pattern matching module 42 for the black fortification operation is at least in part similar to those carried out for the black depletion operation. For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14”, paragraph 53); and 
(“In an embodiment, a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14”, paragraph 52), the first color region fortified by adding coloration to the first color region, the coloration being the same as the color of the first color region (“In an embodiment, a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14. To avoid generating a color "halo" around black characters, the black fortification operation is performed only underneath black areas that are in the interior of the black area (and not near the edges of the black area)”, paragraph 52, furthermore it is deemed as obvious to one of ordinary skill in the art that any color may be fortified by adding more of that color itself).  

Regarding claim 8. Klaus discloses depleting the first color region after fortifying the first color region (“In an embodiment, a black depletion operation is performed to preserve an edge of a black area in the contone image 14, while reducing an amount of ink on an interior of the black area. Black depletion operation, for example, improves ink dry time for a relatively small reduction in black optical density in the black area in a printout of the image”, paragraph 49).  

Regarding claim 9. Klaus discloses printing the image after depleting the first color region (“The system 900 is included, for example, in a printing device”, paragraph 81, “In an embodiment, it may be desirable to have relatively higher resolution text data in the printout of a contone image, while non-text data in the printout may be of relatively lower resolution. That may be achieved by, for example, merging the higher resolution text data with the relatively lower resolution non-text contone data in the contone image. This, for example, enables using high quality text without having to send down the entire image page at the higher resolution required by the text plane”, paragraph 70).  

Regarding claim 10. Klaus discloses analyzing the image to identify a second color region in the image (“the pixels for which the pixel data for the black color plane is greater than the threshold level of 1000 are marked using grey shades (indicating that these are black pixels), the pixels for which the pixel data for the black color plane is less than the threshold level of 100 are kept blank (indicating that these are non-black pixels)”, paragraph 58); 
determining that a black color level of the second color region is below a second color level threshold, the second color level threshold being higher than the color level threshold; and fortifying the second color region (“For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14. However, the data modification module 60 operates in a different manner for the black fortification operation, compared to the black depletion operation. For example, in the black depletion operation, the pixel data of the target pixel for the black color plane is reduced. On the other hand, in the black fortification operation, pixel data of the target pixel for one or more other color planes (i.e., other than the black color plane) is fortified or enhanced if the target pixel is in the interior of a black area. As an example, 5% cyan color and 10% magenta color (wherein the percentages are expressed with respect to the maximum values of the pixel data for the respective color planes) are added to pixels that are in the interior of the black areas. Accordingly, in the modified contone image 84, pixel data of the target pixel for the cyan color plane and the magenta color planes are enhanced and set to 51 and 102, respectively. If the pixel data of the target pixel for the cyan color plane and the magenta color planes were originally higher than 51 and 102, respectively, in the original contone image 14, then the pixel data of the target pixel for the cyan color plane and the magenta color planes are, for example, not modified”, paragraph 53, “In an embodiment, a dither matrix is used to reduce the pixel data of various pixels in the halftone image 914 for the bleed reduction operation. A dither matrix includes a plurality of pixels, each pixel having 1 bit or 2 bits pixel data for a corresponding color plane. As an example, if it is desired to have a 25% tone for a color plane in an area of a halftone image, a corresponding dither matrix is used, in which about 25% pixels have a value of 1's or are turned on (i.e., ink is deposited for these pixels while printing the image), and about 75% pixels have a value of 0's or are turned off (i.e., ink is not deposited for these pixels while printing the image). Similarly, dither matrices corresponding to 40%, 70%, or any other appropriate percentage of a tone of a halftone image for one or more color planes may be used”, paragraph 91).  

(Fig. 1 and Fig. 9, image processing system 10 paragraph 21) comprising: 
an optical sensor to scan an image (Fig. 1 and Fig. 8, “receive a contone image 904” paragraph 82); 
a computer-readable medium, coupled to a processor, to store machine- readable instructions (“In accordance with an embodiment, an article of manufacture may be provided that includes a storage medium having instructions stored thereon that, if executed, result in the operations described herein”, paragraph 99) which, when executed by the processor (paragraph 100), cause the processor to: 
receive the image via the optical sensor (“receive a contone image 904” paragraph 82); 
identify a first color region in the image, the first color region having a color level below a color level threshold (“the threshold function module 20 receives pixel data 16A, corresponding to the color plane CA, for pixels of the pixel group 204. In an embodiment, the pixel data of a pixel for a color plane (e.g., color plane CA) is represented by 10 bits (i.e., ranges from 0 to 1023). The pixel data of a given pixel and for the color plane CA is compared to one or more threshold levels, e.g., threshold levels 128, 512, and 768, to generate threshold pixel data of the given pixel for the color plane CA. For example, if the pixel data of the given pixel for the color plane CA is less than 128, the threshold pixel data of the given pixel for the color plane CA is 00; if the pixel data of the given pixel for the color plane CA is greater than 128 and less than 512, the threshold pixel data of the given pixel for the color plane CA is 01; if the pixel data of the given pixel for the color plane CA is greater than 512 and less than 768, the threshold pixel data of the given pixel for the color plane CA is 10”, paragraph 26); and 
identify a first color of the first color region (“In an embodiment, the threshold levels of the black color plane, generation of the pixel window and/or generation of the pattern by the pattern matching module 42 for the black fortification operation is at least in part similar to those carried out for the black depletion operation. For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14”, paragraph 53);
fortify the first color region (“In an embodiment, a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14”, paragraph 52) by adding a first coloration to the first color region, the first coloration corresponding to the first color (“In an embodiment, a black fortification operation is performed to add color ink underneath black ink to improve optical density and/or reduce smudging while printing the contone image 14. To avoid generating a color "halo" around black characters, the black fortification operation is performed only underneath black areas that are in the interior of the black area (and not near the edges of the black area)”, paragraph 52, furthermore it is deemed as obvious to one of ordinary skill in the art that any color may be fortified by adding more of that color itself); and 
(“The system 900 is included, for example, in a printing device”, paragraph 81, “In an embodiment, it may be desirable to have relatively higher resolution text data in the printout of a contone image, while non-text data in the printout may be of relatively lower resolution. That may be achieved by, for example, merging the higher resolution text data with the relatively lower resolution non-text contone data in the contone image. This, for example, enables using high quality text without having to send down the entire image page at the higher resolution required by the text plane”, paragraph 70).  

Regarding claim 12. Klaus discloses wherein the instructions, when executed by the processor, cause the processor to: 
identify non-white color regions in the image (“the pixels for which the pixel data for the black color plane is greater than the threshold level of 1000 are marked using grey shades (indicating that these are black pixels), the pixels for which the pixel data for the black color plane is less than the threshold level of 100 are kept blank (indicating that these are non-black pixels)”, paragraph 58); 
fortify the non-white color regions in the image (“a same pixel window is used for the black depletion operation, the black fortification operation”, paragraph 63); and 
deplete the non-white color regions in the image (“a same pixel window is used for the black depletion operation, the black fortification operation”, paragraph 63, “In an embodiment, the image processing operation comprises one of a black depletion operation, a black fortification operation, a fixer bloom operation, a bleed reduction operation, a text merge operation, a text enhancement operation, and the like”, paragraph 97).  

Regarding claim 13. Klaus discloses wherein identification of the non-white color regions in the image comprises 
the identification of the first color region and an identification of a second color region, the second color region having a color level below the color level threshold (“the pixels for which the pixel data for the black color plane is greater than the threshold level of 1000 are marked using grey shades (indicating that these are black pixels), the pixels for which the pixel data for the black color plane is less than the threshold level of 100 are kept blank (indicating that these are non-black pixels)”, paragraph 58), and 
fortification of the non-white color regions in the image comprises to add a first color density of the first coloration to the first color region and to add a second color density of coloration to the second color region, the first color density being 10% or more than the second color density (“For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14. However, the data modification module 60 operates in a different manner for the black fortification operation, compared to the black depletion operation. For example, in the black depletion operation, the pixel data of the target pixel for the black color plane is reduced. On the other hand, in the black fortification operation, pixel data of the target pixel for one or more other color planes (i.e., other than the black color plane) is fortified or enhanced if the target pixel is in the interior of a black area. As an example, 5% cyan color and 10% magenta color (wherein the percentages are expressed with respect to the maximum values of the pixel data for the respective color planes) are added to pixels that are in the interior of the black areas. Accordingly, in the modified contone image 84, pixel data of the target pixel for the cyan color plane and the magenta color planes are enhanced and set to 51 and 102, respectively. If the pixel data of the target pixel for the cyan color plane and the magenta color planes were originally higher than 51 and 102, respectively, in the original contone image 14, then the pixel data of the target pixel for the cyan color plane and the magenta color planes are, for example, not modified”, paragraph 53, “In an embodiment, a dither matrix is used to reduce the pixel data of various pixels in the halftone image 914 for the bleed reduction operation. A dither matrix includes a plurality of pixels, each pixel having 1 bit or 2 bits pixel data for a corresponding color plane. As an example, if it is desired to have a 25% tone for a color plane in an area of a halftone image, a corresponding dither matrix is used, in which about 25% pixels have a value of 1's or are turned on (i.e., ink is deposited for these pixels while printing the image), and about 75% pixels have a value of 0's or are turned off (i.e., ink is not deposited for these pixels while printing the image). Similarly, dither matrices corresponding to 40%, 70%, or any other appropriate percentage of a tone of a halftone image for one or more color planes may be used”, paragraph 91).  


identify a second color region in the image, the second color region having a color level below the color level threshold; identify a second color of the second color region (“In an embodiment, similar to generating the color plane pixel window 26A for the color plane CA, color plane pixel windows for various other color planes are also generated by the threshold function module 20 by comparing pixel data of various pixels for various other color planes with corresponding threshold levels. For example, color plane pixel window 26B (as illustrated in FIG. 3B) for color plane CB is generated by the threshold function module 20 by comparing pixel data of various pixels in the pixel group 204 for the color plane CB with threshold levels associated with the color plane CB. In the previously discussed example, three threshold levels of 128, 512 and 768 are associated with the color plane CA. A number and values of threshold levels associated with the color plane CB may be similar, or different, compared to those associated with the color plane CA. In an example, three threshold levels of 128, 256 and 768 are associated with the color plane CB. In another example, only one threshold level of 512 is associated with the color plane CB. In an example, a number and values of the threshold levels associated with a given color plane are based on, for example, an image processing application for which the color plane pixel windows are generated, a desired level of granularity for the threshold pixel values associated with the given color plane, and/or the like. In an embodiment, the number and values of the threshold levels associated with the given color plane are configurable or programmable based on, for example, the associated image processing application”, paragraph 27); and fortify the second color region, wherein fortification of the second color region includes to add a second coloration to the second color region, the second coloration corresponding to the second color (“For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14. However, the data modification module 60 operates in a different manner for the black fortification operation, compared to the black depletion operation. For example, in the black depletion operation, the pixel data of the target pixel for the black color plane is reduced. On the other hand, in the black fortification operation, pixel data of the target pixel for one or more other color planes (i.e., other than the black color plane) is fortified or enhanced if the target pixel is in the interior of a black area. As an example, 5% cyan color and 10% magenta color (wherein the percentages are expressed with respect to the maximum values of the pixel data for the respective color planes) are added to pixels that are in the interior of the black areas. Accordingly, in the modified contone image 84, pixel data of the target pixel for the cyan color plane and the magenta color planes are enhanced and set to 51 and 102, respectively. If the pixel data of the target pixel for the cyan color plane and the magenta color planes were originally higher than 51 and 102, respectively, in the original contone image 14, then the pixel data of the target pixel for the cyan color plane and the magenta color planes are, for example, not modified”, paragraph 53, furthermore it is deemed as obvious to one of ordinary skill in the art that any color may be fortified by adding more of that color itself). 

Regarding claim 15. Klaus discloses wherein addition of coloration corresponding to the first color includes to add black coloration and to add non-black coloration (“For example, in the black fortification operation, it is determined if the target pixel is in the interior of a black area of the contone image 14. However, the data modification module 60 operates in a different manner for the black fortification operation, compared to the black depletion operation. For example, in the black depletion operation, the pixel data of the target pixel for the black color plane is reduced. On the other hand, in the black fortification operation, pixel data of the target pixel for one or more other color planes (i.e., other than the black color plane) is fortified or enhanced if the target pixel is in the interior of a black area. As an example, 5% cyan color and 10% magenta color (wherein the percentages are expressed with respect to the maximum values of the pixel data for the respective color planes) are added to pixels that are in the interior of the black areas. Accordingly, in the modified contone image 84, pixel data of the target pixel for the cyan color plane and the magenta color planes are enhanced and set to 51 and 102, respectively. If the pixel data of the target pixel for the cyan color plane and the magenta color planes were originally higher than 51 and 102, respectively, in the original contone image 14, then the pixel data of the target pixel for the cyan color plane and the magenta color planes are, for example, not modified”, paragraph 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2017/0331979 to Morovic et al. discloses systems and methods for replacing cells of an image based on some pre-determined metric are described herein. For example, systems and methods described herein may improve the functioning of a standard imaging system. For example, the systems and methods described herein may be used to post-process existing images in an imaging system based on one or more pre-determined metrics and improve the halftone images according to those pre-determined metrics.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672